Opinion by
Dallinger, J.
Two pieces of ivory to form both sides of a pocket knife handle and two similar pieces of bone represent the merchandise in question. From the record it was held that the plaintiffs failed to sustain the burden of proving error in the collector’s classification of the articles under the provision in paragraph 354 for “handles, or other parts of any of the foregoing knives,” but inasmuch as two sides are necessary to form a pocket-knife handle the duty applicable thereto was found to be 11 cents for each pair and not 11 cents each for each side, plus 55 percent. That claim was therefore sustained.